Citation Nr: 0018588	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  94-34 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for chronic strain of the 
right ankle, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from May 1965 to February 
1967.  

In March 1997, the Board of Veterans' Appeals (Board) 
remanded the issue of an increased rating for ankle 
disability, which had been before the Board on appeal from 
October 1992 and January 1993 rating decisions, to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for further action.  In 1997, the Board also 
had for consideration the issue of entitlement to service 
connection for a musculoskeletal disease claimed as 
rheumatoid arthritis or ankylosing spondylitis.  However, a 
rating action dated in October 1999 granted service 
connection for nonspecific spondyloarthropathy and evaluated 
the disability as 60 percent disabling.  In that decision, 
the RO also granted a total rating based on individual 
unemployability due to service-connected disability.  The RO 
in October 1999 continued the 10 percent rating for the 
service-connected residuals of right ankle strain.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  The veteran has full painless range of motion of the 
right ankle with no tenderness or swelling; X-rays of the 
ankle are negative for any abnormality, including 
degenerative arthritis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of chronic strain of the right ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, diagnostic codes 5270, 5271, 
5272, 5273 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reflect that the veteran sprained 
his right ankle in June 1965.  He was treated with Ace wrap 
bandages and hot soaks.  He returned the following week 
noting that the ankle still hurt from the previously 
sustained twist.  On examination, the ankle was swollen, hot 
and tender.  There was an impression of mild cellulitis of 
the right foot and ankle.  Treatment consisted of 48 hours 
excused duty and heat.  When the veteran was seen later that 
month, physical examination revealed swelling with redness 
and tenderness of both ankles.  The impression was 
cellulitis.  The military separation examination in January 
1967 was negative for any disability of the lower 
extremities.  

On examination by VA in April 1967, the veteran gave a 
history of tripping over a wire with his right foot during 
service.  He stated that his ankle had remained weak and 
became swollen, causing him to walk on the ball of his foot.  
He reported that it was painful to put his weight on his 
heel.  He ambulated with a slight limp.  He used an elastic 
bandage for support.  On examination, there was slight 
limitation of motion of the right ankle on dorsiflexion and 
plantar flexion as compared to the left ankle.  The veteran 
complained of slight discomfort when he went to lift the 
right foot and put strain on it.  He stated that damp weather 
and movements, walking and prolonged standing, aggravated the 
distress.  There were diagnoses of synovitis of the right 
ankle by history and chronic strain of the right ankle.  

A rating action dated in May 1967 granted service connection 
for chronic strain of the right ankle, assigning a 10 percent 
rating, effective in February 1967.  The 10 percent rating 
under Diagnostic Code 5271 has continued to the present.  

On examination for VA in April 1993, the veteran reported 
that he had been unable to engage in his normal avocation of 
auto mechanic for the past year due to pain in multiple 
joints.  Bilateral ankle swelling was noted on examination.  
The examiner reported that the veteran was severely disabled 
by rheumatoid arthritis and ankylosing spondylitis, primarily 
with marked diminishment of spine motion.  

On examination for VA in August 1998, the veteran reported 
that his first symptoms began in 1965 after he sprained his 
right ankle when he twisted it on an obstacle course.  
Flexion was to 5 degrees dorsally, and plantar flexion was to 
5 degrees.  

On VA orthopedic examination in March 1999, the veteran 
complained of pain all over.  Most of his pain and stiffness 
was in his neck, lower back, hips, hands and ankles.  The 
veteran demonstrated a slow, deliberate gait.  Examination of 
both ankles showed a full painless range of motion with no 
tenderness or swelling.  The examiner noted the prior history 
of ankle sprain but reported that X-rays of the right ankle 
were normal and that no arthritis was noted.  The pertinent 
diagnosis was that the veteran had no substantial residuals 
of prior right ankle sprain.  

In September 1999, the orthopedic examiner provided an 
addendum to the March examination report by reporting that it 
was more likely than not that joint complaints experienced by 
the veteran in 1965-67, involving the hips, ankles and back, 
were nonspecific early manifestations of sero-negative 
spondyloarthropathy.  

Analysis

The veteran contends that the chronic pain, swelling, and 
limitation of motion in his right ankle have continued and 
worsened in severity, warranting the assignment of a higher 
disability rating for his service-connected right ankle 
strain.  

A veteran's assertion of an increase in the severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring VA to fulfill the statutory duty to assist under 38 
U.S.C.A. § 5107 because it is a new claim and not a reopened 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
All necessary development of the evidence has been completed, 
especially that related to the March 1997 remand by the 
Board.  The veteran's medical history, current clinical 
manifestations, and any disability due to pain, weakness, and 
limitation of function beyond that reflected in the 
limitation of motion of the affected joint have been reviewed 
in the context of all applicable regulations.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  When 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
current level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco, 7 Vet. 
App. at 58.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), the Board has reviewed all the evidence of record 
pertaining to the history of the disability at issue and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant a more thorough exposition of remote clinical 
histories and findings pertaining to the disability at issue.  
Francisco, 7 Vet. App. at 58.  

Under Diagnostic Code 5271, a 20 percent evaluation will be 
assigned where there is marked limitation of ankle motion.  A 
10 percent evaluation will be assigned where there is 
moderate limitation of motion.  

A 20 percent evaluation may be assigned where there is 
ankylosis of the ankle in plantar flexion less than 30 
degrees, or where there is ankylosis of the subastragalar or 
tarsal joint in poor weight-bearing position.  38 C.F.R. 
§ 4.71a, diagnostic codes 5270, 5272.  A 20 percent 
evaluation may also be assigned where there is malunion of 
the os calcis or astragalus.  38 C.F.R. § 4.71a, Diagnostic 
Code 5273.  

In a November 1992 notice of disagreement, the veteran 
asserted that his right ankle strain in service had turned 
into ankylosing spondylitis and rheumatoid arthritis.  The RO 
recognized that assertion as a claim for service connection 
for additional disability, which it initially denied in 
January 1993, but which the RO granted in October 1999 as 
nonspecific spondyloarthropathy and which is assigned a 60 
percent evaluation.  

Physical examination of the veteran has revealed that he has 
full painless range of motion of the right ankle with no 
tenderness or swelling demonstrated on examination.  X-rays 
of the right ankle are normal, and there was a specific 
finding by the medical examiner that arthritis was not shown 
to be present.  In the judgment of the Board, the current 10 
percent evaluation adequately compensates the veteran for any 
fatigue that may occur on extended use, especially inasmuch 
as the objective evidence does not shown any obvious evidence 
of weakness, tenderness, or significant limitation of motion 
in the joint.  The recent clinical examinations have been 
essentially normal.  It is simply not conceivable that a 
disability rating in excess of 10 percent is warranted in 
this factual situation.  It is apparent that the now service-
connected nonspecific spondyloarthropathy is the primary 
cause of any industrial impairment experienced by the 
veteran, as conceded by the recent grant of a total rating 
based on individual unemployability.  

In summary, it appears that the veteran is being compensated 
adequately for "the degree of additional range of motion 
loss due to pain on use or during flare-ups."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In any event, the 10 
percent disability rating has been in effect for more than 20 
years and is now protected.  38 C.F.R. § 3.951(b) (1999).  

The objective evidence, even when viewed most favorably to 
the veteran, clearly does not support a conclusion that the 
veteran is entitled to a disability rating in excess of 10 
percent for chronic strain of the right ankle.  Because the 
preponderance of the evidence is against a higher rating, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 
5107(b); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  It 
follows that the appeal must be denied.  


ORDER

An increased evaluation for chronic strain of the right ankle 
is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

